HARDY, Judge.
Plaintiff prosecutes this appeal from a judgment rejecting his demands against Carl L. Morris, garnishee.
The facts indicate that the plaintiff obtained judgment against the defendant, and, subsequently, caused a writ of fieri facias to issue against Carl L. Morris, dba C. L. Morris Well Servicing Company, garnishee. Morris filed unsworn answers to the interrogatories, and, subsequently filed sworn answers.
Appellant contends that the trial court erred in considering the first (unsworn) answer as no answer at all, which was *313illegally attempted to he amended by a subsequent sworn answer.
Article 2412 of LSA-C.C.P. provides that:
“The garnishee shall file his sworn answers to the interrogatories within fifteen days from the date of service.” (Emphasis supplied)
Service of the interrogatories was made upon the garnishee on April 4, 1963; the unsworn answer was filed on April 8, 1963, and the sworn answer upon April 18, 1963.
Plaintiff asserts that, although originally defective, the first answer was cured by plaintiff’s waiver, and, therefore, should be accepted as valid. We cannot accept this position. The unsworn answer must be eliminated from consideration by the sworn answer to the interrogatories as required by the Code of Practice.
For the reasons assigned, the judgment appealed from is affirmed at appellant’s cost.